Exhibit 21 Subsidiaries of the Registrant State of Fictitious Subsidiary Name Organization Business Name 720 University, LLC Wyoming Dation, LLC Delaware Baldwin Ranch Subdivision, LLC California The Last Resort and Marina, LLC California The Last Resort and Marina Lone Star Golf, Inc. Maryland Auburn Valley Golf Club Wolfe Central, LLC California 54th Street Condos, LLC Arizona AMFU, LLC Arizona Phillips Road, LLC Washington 1401 on Jackson, LLC California Jackson Courtyard TOTB Miami, LLC Florida Broadway & Commerce, LLC Washington Bensalem Primary Fund, LLC Pennsylvania Brannan Island, LLC California Tahoe Stateline Venture, LLC California
